                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

PABLO GALVAN,                           )
                                        )
                  Plaintiff             )
                                        )
            v.                          )     Cause No. 3:18-cv-963 RLM-MGG
                                        )
VINTAGE TRAILERS, LTD,                  )
                                        )
                  Defendant             )


                    ORDER ADOPTING RECOMMENDATION

       On March 13, 2018, Magistrate Judge Michael G. Gotsch, Sr. entered his

report and recommendation recommending that the court dismiss this lawsuit

pursuant to Fed. R. Civ. P. 41(b) because the plaintiff’s heirs and devisees haven’t

pursued this litigation and the case appears abandoned. [Doc. No. 21]. The

parties had fourteen days to file any objections to the Magistrate Judge’s

recommendation, and those fourteen days have passed with no objections being

filed. The court now adopts the Magistrate’s recommendation as follows:

      The court DISMISSES this case pursuant to Fed. R. Civ. P. 41(b).

      SO ORDERED.

      ENTERED:       July 9, 2019


                                              /s/ Robert L. Miller, Jr.
                                             Judge, United States District Court
